El Juez Asociado Señor Hernández Dentón
emitió la opinión del Tribunal.
Este recurso nos permite evaluar la constitucionalidad de la ley que crea una segunda sesión ordinaria para la Asamblea Legislativa de Puerto Rico, Ley Núm. 138 de 22 de julio de 1988 (2 L.ER.A. sec. la et seq). El Gobernador y los Presidentes del Senado y de la Cámara de Representantes apelan la sentencia del Tribunal Superior, Sala de San Juan, que la declaró inconstitucio-nal. Por los fundamentos que se exponen a continuación resolve-mos que erró el tribunal de instancia y revocamos su dictamen.
I
El 22 de julio de 1988 se aprobó la Ley Núm. 138, supra, “a los fines de proveer para una segunda sesión ordinaria anual para la Asamblea Legislativa”. Esta ley enmendó las Secs. 1, 2, 4 y 5 de la Ley Núm. 9 de 9 de abril de 1954 (2 L.P.R.A. secs, la, 202, 204 y 205), que disponía que las sesiones ordinarias de la Asamblea Legislativa comenzarían el segundo lunes de enero de cada año y terminarían a más tardar el 30 de abril del mismo año.
En lo que nos concierne, la Ley Núm. 138, supra, prescribe:
Las sesiones ordinarias anuales de la Asamblea Legislativa comenzarán, la primera, el segundo lunes de enero de cada año y terminará a más tardar el 31 de mayo del mismo año. La segunda [sesión] comenzará el segundo lunes de septiembre y terminará a más tardar el 31 de octubre del mismo año. Disponiéndose, que en los años que corresponda celebrar elecciones generales, no se reunirá la Asamblea Legislativa para celebrar la segunda sesión. (Énfasis suplido.)
A tenor con esta disposición se celebró la sesión inaugural de la segunda sesión ordinaria el lunes 11 de septiembre de 1989. En esa ocasión, el demandante, Senador Nicolás Nogueras, Hijo, sometió una moción en el Senado para que se levantaran los trabajos indefinidamente por entender que la segunda sesión era inconstitucional. Esta petición fue considerada y rechazada por el Senado.
*410Al día siguiente, el Senador Nogueras presentó una demanda de sentencia declaratoria ante el Tribunal Superior, Sala de San Juan, en la que solicitaba que se declarara inconstitucional la mencionada Ley Núm. 138. De la minuta de la vista celebrada el 10 de octubre de 1989 se desprende que las partes acordaron que la única controversia a someterse para resolución del tribunal era la constitucionalidad de la ley. Después de estudiar los argumen-tos de derecho expuestos por las partes, el Tribunal Superior resolvió que la ley era inconstitucional por violar la Sec. 10 del Art. Ill de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1.
Ante nos, el Gobernador y los presidentes de los dos (2) cuerpos legislativos sostienen que la Ley Núm. 138, supra, es compatible con el ordenamiento constitucional y que constituye un instrumento indispensable para el funcionamiento adecuado de la Rama Legislativa en el Estado moderno. Sus planteamientos requieren que interpretemos la Sec. 10 del Art. III de la Consti-tución del Estado Libre Asociado, supra.
i — i i — i
Al emprender esta tarea partimos de la premisa de que nuestra Constitución formula “un conjunto de normas fundamentales que establece las bases jurídicas de la ordenación políticosocial de un pueblo, protegiendo los derechos y la dignidad esencial de la posición de los ciudadanos, estableciendo las instituciones de gobierno y encauzando los procesos políticos”. La nueva Constitución de Puerto Rico, Río Piedras, Ed. U.P.R., Escuela de Administración Pública, 1954, pág. 122.
La Constitución en el Estado moderno es un documento de gran dinamismo que establece un ordenamiento político para las generaciones del presente y del futuro. Su vitalidad y perdurabi-lidad dependerán de su capacidad para definir los valores funda-mentales de un pueblo a través de todos los tiempos:
Es un documento que rebasa las preferencias personales de sus autores y plasma las esperanzas de ulteriores generaciones. Su *411factura es moderna, de lenguaje claro y sencillo, susceptible a una continua renovación. No está escrito en lengua extinta, arduo de descifrar y referente a asuntos esotéricos. Interpretamos una Constitución, no los Rollos del Mar Muerto. P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 350 (1983).
Al interpretar los contornos de la Constitución del Estado Libre Asociado debemos garantizar su vigorosidad y relevancia a los problemas socio-económicos y políticos de nuestro tiempo. López Vives v. Policía de P.R., 118 D.P.R. 219, 227 (1987). Recientemente reafirmamos este principio en P.I.P v. C.E.E., 120 D.P.R. 580, 613 (1988), al expresar que:
La permanencia y estabilidad de nuestra Constitución depende, en última instancia, de su capacidad para responder a los distintos problemas sociales, económicos y políticos a que se enfrenta el país. Como intérpretes máximos de este documento no podemos limitar su alcance ni congelar sus principios a la época en que se promulgaron.
Hay que evitar pronunciamientos que la fosilicen y la convier-tan en pieza de museo de historia. (Enfasis suplido.)
También debemos evitar que interpretaciones inflexibles y el apego a viejos modelos impidan su aplicabilidad a las eventuali-dades del futuro y en pocos años tornen obsoleta una constitución diseñada para guiar la vida de un pueblo por varios siglos. De este modo no limitamos el espacio vital que necesitan las instituciones creadas en virtud de ésta para cumplir con sus respectivas responsabilidades constitucionales. Tampoco debemos olvidar que “‘el sentido de hoy no es siempre el sentido de mañana’ [y que l]a interpretación judicial tiene por su naturaleza una evolución natural para las distintas épocas”. Pacheco v. Vargas, Alcaide, 120 D.P.R. 404, 410 (1988), y casos allí citados.
Al analizar la controversia de autos reconocemos que el lenguaje escrito de una Constitución, en particular el de los estatutos, es por su propia naturaleza casi siempre susceptible a diversas interpretaciones. Véanse: Murphy, Fleming y Harris, American Constitutional Interpretation, Nueva York, Ed. *412Foundation Press, 1986, págs. 126-131; L.H. Tribe, Constitutional Choices, Massachusetts, Harvard U. Press, 1985, págs. 7-12; R. Dickerson, The Interpretation and Application of Statutes, Boston, Little, Brown and Co., 1975, págs. 43-53; F. Frankfurter, Some Reflections on the Reading of Statutes, 47 Colum. L. Rev. 527 (1947). Sin embargo, hay que tener presente que las disposi-ciones de una Constitución tienen que interpretarse de manera distinta a la que se aplica a los estatutos. A diferencia de las leyes, nuestra Constitución está redactada en términos amplios que establece principios generales y no reglas específicas. Ello obe-dece a que, como apuntó el Juez Cardozo, “[u]na Constitución no establece, ni debe establecer normas para la hora que pasa, sino principios para un futuro que se expande”. B.N. Cardozo, La naturaleza de la función judicial, Buenos Aires, Ed. Arayú, 1955, pág. 64.
Al descargar nuestra responsabilidad tenemos el deber de hacer que el derecho sirva propósitos útiles y de evitar que una interpretación literal y restrictiva de la Constitución lleve a resultados absurdos o contrarios a los valores fundamentales consagrados en este documento.
Por último, reafirmamos el postulado fundamental de hermenéutica constitucional que establece que al examinar un estatuto, “el Poder Judicial —en abono de una deferencia hacia el Poder Legislativo— debe esforzarse por lograr interpretaciones congruentes y compatibles con el mantenimiento de la constitucionalidad de una ley”. Banco Popular v. Mun. de Mayagüez, 126 D.P.R. 653 (1990). Véanse, además: P.R.P. v. E.L.A., 115 D.P.R. 631, 642 (1984); Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981); Pueblo ex rel. M.G.G., 99 D.P.R. 925, 927 (1971). Es principio firmemente establecido en nuestro ordenamiento que “[u]n estatuto es y se presume constitucional hasta que resolvamos lo contrario”. Cerame-Vivas v. Srio. de Salud, 99 D.P.R. 45, 51 (1970); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772, 783 (1968).
*413Al resolver la controversia de este caso, nos corresponde la función de ser los intérpretes finales de la Constitución. Recono-ciendo la trascendencia de esta responsabilidad, los otros poderes del Gobierno comparecen ante esta Curia y mediante excelentes escritos solicitan que revoquemos la sentencia apelada y nos pronunciemos sobre la validez de la Ley Núm. 138, supra, aprobada por la Asamblea Legislativa al amparo de la Sec. 10 del Art. Ill de la Constitución del Estado Libre Asociado, supra, y firmada por el Gobernador.
hH h-1 f — I
La Sec. 10 del Art. III de la Constitución del Estado Libre Asociado, supra, ed. 1982, pág. 341, dispone:
La Asamblea Legislativa será un cuerpo con carácter continuo durante el término de su mandato y se reunirá en sesión ordinaria cada año a partir del segundo lunes de enero. La duración de las sesiones ordinarias y los plazos para la radicación y consideración de proyectos serán prescritos por ley. Cuando el Gobernador convoque a la Asamblea Legislativa a sesión extraordinaria sólo podrá considerarse en ella los asuntos especificados en la convoca-toria o en mensaje especial que el Gobernador le envíe en el curso de la sesión, la cual no podrá extenderse por más de veinte días naturales.
El decreto de inconstitucionalidad del foro de instancia se fundó en las conclusiones siguientes: Primero, que la Sec. 10 del Art. III de nuestra Constitución, supra, establece de manera taxativa el número de sesiones ordinarias anuales que la Asam-blea Legislativa puede celebrar, ya que la frase “se reunirá en sesión ordinaria cada año” limitaba el número de sesiones ordi-narias anuales a uno. Segundo, que al aprobarse nuestra Consti-tución en 1952 no se facultó expresamente a la Asamblea Legis-lativa para legislar mediante la creación de más de una sesión ordinaria. Tercero, que la facultad de la Asamblea Legislativa para crear una segunda sesión ordinaria anual tampoco surge del concepto “cuerpo de carácter continuo” expresado en la citada *414Sec. 10, ya que éste se refiere únicamente a la radicación de proyectos y al funcionamiento de comisiones.
A diferencia de la Constitución de Estados Unidos de Norteamérica, nuestra Constitución delega todo el poder legislativo en la Asamblea Legislativa, sujeto éste a las limitaciones contenidas en la Carta de Derechos. Véase R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol I, págs. 206-209 y 337-338. La Asamblea Legislativa de Puerto Rico, a diferencia de lo que sucede con el Congreso de Estados Unidos, no es una legislatura de poderes enumerados. “Este diseño constitucional en Estados Unidos es el resultado de la realidad histórica que dio base a la creación de una nación donde el poder político se distribuye en forma federada. El pueblo norteamericano le confiere parte de dicho poder al Congreso y a las otras Ramas del Gobierno, y parte a los estados. Esta estructura de poder compartido explica la enumeración de poderes. ... Es obvio que en Puerto Rico no existe, ni ha existido un diseño federado de gobierno. Se entiende que la Asamblea Legislativa, distinto al Congreso, puede legislar sobre cualquier asunto que afecte el bienestar de los puertorriqueños.” P.I.P. v. C.E.E., supra, págs. 620-621. Véanse, además: L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 298-300; 2 Treatise on Constitutional Law: Substance and Procedure Sec. 23.38, pág. 521 (1986).
Esta distinción surge del propio texto constitucional que en la Sec. 1 del Art. III de nuestra Constitución, supra, pág. 334, provee: “El Poder Legislativo se ejercerá por una Asamblea Legislativa ...” Por otro lado, su contraparte en la Constitución federal, la Sec. 1, Art. I, dispone: “Todos los poderes legislativos otorgados por esta Constitución residirán en un Congreso de los Estados Unidos . . . .” (Énfasis suplido.) Const. *415EE.UU., L.P.R.A., Tomo 1, ed. 1982, pág. 169. (1) Al amparo de nuestro esquema gubernamental, la Asamblea Legislativa de Puerto Rico tiene la facultad de legislar sobre todo aquello que no esté expresa o implícitamente prohibido por el propio texto de la Constitución. Véase, también, Tribe, American Constitutional Law, op. cit, págs. 297-298. (2)
En estas circunstancias resolvemos que erró el tribunal de instancia al concluir que la Ley Núm. 138, supra, era inconstitucional debido a que la Asamblea Legislativa no estaba facultada expresamente para legislar a esos efectos. Considerada la concesión amplia y general del poder legislativo que le hace nuestra Constitución a la Asamblea Legislativa de Puerto Rico, una autorización expresa no era necesaria.
<1
Para comprender el alcance de los poderes concedidos por nuestra Constitución a la Rama Legislativa es preciso examinar la experiencia histórica anterior a la aprobación de la Constitución.
La característica fundamental del Poder Legislativo antes de 1952 era su subordinación al Poder Ejecutivo que, a su vez, era controlado por el Presidente de Estados Unidos. Véanse: J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, págs. 152-155; J. Trías Monge, Legislative and Judicial Reorganization in Puerto Rico, Tesis inédita, 1947-48, págs. 160-161. Una de las formas más efectivas de debilitar el Poder Legislativo fue limitar la duración de las sesiones a periodos de tiempo cortos y dejar en manos del ejecutivo todo lo relativo a la convocatoria de sesiones extraordi-narias.
*416La primera Ley Orgánica, el Acta Foraker de 1900,31 Stat. 77, Documentos Históricos, See. 29, L.P.R.A., Tomo 1, disponía que la Cámara de Delegados se reuniría en la fecha que determinase el Consejo Ejecutivo. Ésta no podía continuar en sesión por más de sesenta (60) días a menos que el Gobernador la convocara a sesión extraordinaria.
La segunda Ley Orgánica, el Acta Jones de 1917,39 Stat. 960, Documentos Históricos, See. 33, L.P.R.A., Tomo 1, disponía que la Asamblea Legislativa se reuniría cada dos (2) años , el segundo lunes de febrero del año correspondiente. En 1927 el Congreso enmendó el Acta Jones para permitir las sesiones anuales, pero la duración de éstas fue restringida a comenzar el segundo lunes de febrero y a finalizar el 15 de abril de cada año.
Conscientes de esta experiencia histórica y de la conveniencia de crear un Gobierno con tres (3) poderes en paridad de jerarquía, la Convención Constituyente fortaleció el poder legislativo y estableció el principio de la continuidad del proceso legislativo al formular y aprobar la Sec. 10 del Art. Ill de la Constitución, supra. Esta medida constituyó “[u]na de las reformas potencial-mente más importantes efectuadas por la Constitución”. Trías Monge, Historia Constitucional de Puerto Rico, op cit., pág. 152. Véase, también, La nueva Constitución de Puerto Rico, op. cit., págs. 364, 365 y 384-393.
Por otro lado, un examen del Diario de Sesiones de la Convención Constituyente revela que en ésta no se consideró ni se discutió específicamente el número de sesiones ordinarias y que se dejó a discreción de la Asamblea Legislativa todo lo referente al número de días en que se reuniría. (3)
En el debate que se suscitó entre los miembros de la Convención, el delegado Ramiro Colón propuso una enmienda para establecer un número mínimo de días durante los cuales la Legislatura tendría que estar reunida. Esta enmienda fue derro-tada ya que los constituyentes entendían que debía ser la propia *417Legislatura la que, según las exigencias del momento histórico, decidiera cuánto tiempo estaría reunida. Por su pertinencia a la controversia de autos, reproducimos íntegramente este debate:
Sr. RAMIRO COLON: Señor Presidente.
Sr. PRESIDENTE: Señor Delegado.
Sr. COLON: Una enmienda al artículo nueve. En la línea 20, página tres, después de “ley”, “Los términos de las sesiones ordinarias no se establecerán por menos de 90 días”.
Sr. PRESIDENTE: ¿A dónde va la enmienda?
Sr. COLON: Después de la palabra “ley”, en la línea 20.
Sr. PRESIDENTE: Línea 20, página tres, Su Señoría.
Sr. COLON: Página tres. De acuerdo como está, señor Presi-dente, está redactado, los términos de las sesiones ordinarias serán prescritos por ley, y mi enmienda es para que nunca sean menores de noventa días.
Sr. PRESIDENTE: ¿Menores o mayores?
Sr. COLON: Menores de noventa días.
Sr. PRESIDENTE: Menores.
Sr. REYES DELGADO: Una pregunta; ¿por qué no decimos de una vez que será la sesión ordinaria por noventa días?
Sr. COLON: Porque si la [Asamblea] Legislativa quiere pasar una ley para que estén en sesión ordinaria más de noventa (90) días, pues tiene derecho la [Asamblea] Legislativa, lo que no puede hacerse es ponerle un día de sesión ordinaria, si se aprueba mi enmienda.
Sr. GAZTAMBIDE ARRILLAGA: Nosotros objetamos la en-mienda y entendemos que si la legislatura terminara antes los trabajos no hay razón para mantenerla abierta noventa días.
Sr. COLON: La enmienda no ha sido aparentemente secundada. Estoy esperando que la secunden para pedir un turno.
Sr. PRESIDENTE: Ha sido secundada. Su Señoría tiene el primer turno adicional.
Sr. COLON: Adicional no.
Sr. PRESIDENTE: Adicional a los . . . minutos que ya consu-mió, pero la Presidencia no va a tomarlos en cuenta.
Sr. COLON: Sr. Presidente, me quedan, entonces como tres o cuatro minutos. Me parece señor Presidente que es necesario que dentro del poder que se le da a la [Asamblea] Legislativa para aprobar una ley estableciendo los términos de sesiones ordinarias, es necesario que en la constitución se haga constar una limitación, un mínimum de los días que puede envolver una sesión ordinaria, *418porque podría darse el caso de que si por alguna razón no se quisiera reunir la Asamblea Legislativa, con pasar un proyecto de ley y aprobar una ley diciendo que los términos serán de un día, y se podría poner varios términos al año o un solo término, tendríamos dentro de ley una huelga legislativa. Me parece a mí que si la experiencia nos indica que en el pasado noventa (90) días han sido muy pocos días para una sesión extraordinaria, esa base debía ser el mínimum que se establezca en la constitución para evitar un error de una legislatura posterior. Ese es el objetivo de mi enmienda. Eso no quiere decir que la [Asamblea] Legislativa si cree que noventa (90) días es muy poco le ponga más de (90) días, pero nunca [menos] de noventa (90) días.
Sr. GAZTAMBIDE ARRILLAGA: Yo quiero aclarar que el término de las sesiones legislativas en la actualidad no es de noventa días, es de sesenta días. Y que la mayor parte se termina, o bien en la fecha, o cuatro o cinco días después. No debe haber ninguna razón para que un trabajo que se puede hacer en 60 ó en 65 días, obligue a la Asamblea Legislativa a estar reunida hasta noventa (90) días. De manera que si los trabajos terminaren antes de noventa días se puede recesar.
Pero es que a lo mejor sólo hacen falta cinco días; ¿para qué le vamos a dar noventa días? Si hicieran falta los noventa así se dispondrá. Pero no obligarlos] a estar noventa días reunidos cuando a lo mejor no hace falta para nada.
Sr. RAMIRO COLON: Propongo una enmienda a los sesenta.
Sr. GAZTAMBIDE ARRILLAGA: Es que yo creo que es malo establecerle poderes, digo limitaciones al poder legislativo. Dentro de la tradición y la magnífica cultura de este pueblo el poder legislativo pondrá el término que crea conveniente, pero no lo debemos limitar, en forma alguna constitucionalmente.
VARIOS DELEGADOS: Que se vote.
Sr. PRESIDENTE: Los que estén por la afirmativa respecto a la enmienda dirán que sí. En contra, no. Derrotada la enmienda. (Énfasis suplido.) 2 Diario de Sesiones de la Convención Constitu-yente 840-841 (1952).
De este debate surge claramente que ninguno de los delega-dos estaba preocupado por que la Asamblea Legislativa aumen-tara la duración o el número de las sesiones ordinarias. La única preocupación que se desprende del intercambio entre los delega-dos es que los legisladores decidieran no reunirse. Para asegu-*419rarse de que esto no sucediera, los delegados incluyeron en la See. 10 del Art. Ill de nuestra Constitución, supra, la frase “se reunirá en sesión ordinaria cada año a partir del segundo lunes de enero”, que en este contexto quiere decir que la Asamblea Legislativa no tiene discreción para dejar de reunirse por lo menos una vez cada año en sesión ordinaria.
Sin embargo, todos estaban de acuerdo en que si la Legisla-tura necesitaba más tiempo para desempeñar sus funciones, ésta tenía la facultad de extender las sesiones mediante legislación a esos efectos. El informe de la Comisión de la Rama Legislativa de la Convención Constituyente lo demuestra. Al referirse a lo que hoy es la Sec. 10 del Art. Ill de la Constitución, supra, la Comisión expuso en su informe:
El artículo 9 elimina uno de los defectos principales del procedi-miento legislativo dispuesto por la vigente Carta Orgánica, los límites de duración de las sesiones legislativas. Las más connotadas [sic] autoridades sobre la materia están contestes en que tales límites constituyen uno de los obstáculos mayores con que puede confrontarse una legislatura y que generalmente producen debates y proyectos inadecuados.
Esa realidad ha tenido plena confirmación en Puerto Rico. En todas las épocas los últimos días de la sesión legislativa anual se han caracterizado por la prisa y la confusión en los procedimientos. Ha sido necesario multiplicar el número de sesiones especiales, porque la Asamblea Legislativa no tiene suficiente tiempo durante las sesiones regulares para la adecuada consideración de las cuestiones públicas.
La Comisión recomienda, por lo tanto, la eliminación de los límites constitucionales sobre la duración de las sesiones y que se permita a la legislación ordinaria, de acuerdo con las condiciones dominantes, fijar tales límites. Hacemos igual recomendación sobre el término para la radicación y consideración de proyectos. (Enfasis suplido y escolio omitido.) Diario de Sesiones, supra, Vol. 4, pág. 2582.
De lo anterior se desprende que la intención de los delegados fue eliminar los límites constitucionales sobre la duración de las sesiones. Aunque se fijó la fecha de inicio de la sesión ordinaria *420anual, en ningún momento se consideró esto como una restricción al número de sesiones ordinarias que podían celebrarse anual-mente.
Preocupados por la experiencia durante las Actas Foraker y Jones, los delegados prefirieron dejar en manos de la Asamblea Legislativa lo referente a la duración de las sesiones y no establecieron restricción alguna sobre el número de las sesiones ordinarias que podían celebrarse cada año. Tampoco limitaron el número de sesiones extraordinarias que podían ser citadas anual-mente por el Gobernador mediante convocatoria o mensaje especial, aunque sí la duración de cada una a veinte (20) días naturales. De hecho, aunque la Sec. 10 del Art. Ill utiliza el término “sesión extraordinaria” en singular, solamente bajo una interpretación restrictiva y literal de la misma podría conside-rarse dicho término como una limitación al número de estas sesiones que el Gobernador podía convocar anualmente. La tradición y la historia han demostrado que ésta nunca ha sido la interpretación.
De igual modo, al utilizar el término “sesión ordinaria” en singular, los forjadores de la Constitución tampoco pretendieron limitar la facultad de fijar la duración y el número de sesiones ordinarias que la Asamblea Legislativa podía celebrar anual-mente. Correspondía a la Asamblea Legislativa, mediante legis-lación, fijar estos términos a la luz de las circunstancias prevale-cientes y sin menoscabar el delicado equilibrio de poderes del ordenamiento constitucional.
Por otro lado, los límites fijados en la Constitución a la extensión del término de cada sesión extraordinaria demuestran que cuando los delegados de la Convención Constituyente quisie-ron imponer una restricción a la autoridad delegada, la formula-ron en el propio texto de la Constitución.
Al amparo de la Sec. 10 del Art. Ill de nuestra Constitución, supra, la Asamblea Legislativa aprobó la Ley Núm. 9, supra, y fijó unos límites a la duración de la sesión ordinaria. Esta ley dispuso que las sesiones ordinarias de la Asamblea Legislativa comenzarían el segundo lunes de enero de cada año y terminarían *421a más tardar el 30 de abril del mismo año. Aunque se estableció el principio de la continuidad en el proceso legislativo y se concedió a la Asamblea Legislativa la autoridad para fijar los términos de las sesiones, ésta decidió establecer un término inicial limitado para desempeñar las funciones previstas en ese momento histó-rico.
Sin embargo, después de una experiencia de más de tres (3) décadas, en la cual la Asamblea Legislativa gradualmente se fortaleció y amplió su esfera de acción frente a los otros poderes gubernamentales, se decidió cambiar los límites fijados en 1954. Examinemos, pues, los factores que llevaron a la Asamblea Legislativa a enmendar esta ley y crear la segunda sesión ordinaria.
V
El Historial Legislativo y la Exposición de Motivos de la Ley Núm. 138, supra, revelan que los legisladores decidieron crear una segunda sesión ordinaria para atender eficazmente las exi-gencias del proceso legislativo moderno. Para avalar esta decisión, en la Exposición de Motivos de la Ley Núm. 138, supra, se cita de la obra La nueva Constitución de Puerto Rico, op. cit., específi-camente de la pág. 387:
El trabajo de una legislatura es enorme. Tiene que organizarse, nombrar comisiones, celebrar audiencias y sesiones de las comisio-nes, dar lectura a los proyectos y a las medidas aprobadas, preparar informes sobre cientos y miles de proposiciones, organizar confe-rencias, si hay dos Cámaras cuyos puntos de vista deben conciliarse; y tiene, por último, que acostumbrar a una gran proporción de sus nuevos miembros a la rutina del procedimiento y al clima especial de la vida parlamentaria. No pueden realizarse estas funciones en un corto período de tiempo sin graves daños para la eficacia legislativa. Es indudable que una mayor libertad de la legislatura en este respecto ayudaría a corregir algunas de las deficiencias de la presente maquinaria legislativa de Puerto Rico.
Además, la Asamblea Legislativa concluyó:
El modelo de las sesiones ordinarias de corta duración sigue el patrón de la Ley Foraker y la Ley Jones inspirado en evitar la *422llamada “legislación excesiva”. Hoy, dicha justificación está descar-tada por anticuada y por carecer de vigencia ante las nuevas realidades y necesidades del pueblo. Tampoco ha logrado disminuir el número de medidas presentadas y aprobadas.
El volumen de legislación aprobada dependerá, en última instan-cia, de las necesidades públicas y la oportunidad de planear efectivamente el trabajo legislativo, especialmente en las asignacio-nes presupuestarias. Los períodos de reuniones más extensos de la Asamblea Legislativa permitirán un mejor cumplimiento de dicho principio y la oportunidad de mantenerse al día en las necesidades de los ciudadanos.
El moderno Puerto Rico es distinto a la visión de las leyes Foraker y Jones. La Asamblea Legislativa tiene que considerar un Presupuesto General del Gobierno y el Programa de Mejoras Permanentes que sobrepasan la cifra de cuatro mil millones de dólares para unas cien (100) agencias e instrumentalidades públicas, y otra voluminosa legislación para atender el funcionamiento de la Rama Ejecutiva, la Rama Judicial y el Gobierno Municipal. Ello y el ponderado análisis de la obra de gobierno amerita una extensión de la actual duración de noventa (90) días en las sesiones ordinarias. (Énfasis suplido.) La nueva Constitución de Puerto Rico, op. cit., pág. 387.
Por su parte, el Representante Santiago García recogió el sentir unánime de la Cámara de Representantes sobre los propó-sitos de la Ley Núm. 138, supra:
Desde el 1954, en que se legisló la Ley 9 de 19 de abril de ese año, hasta este momento en que consideramos enmendar la misma, han transcurrido . . . treinta y cinco años. Durante esos treinta y cinco años las sesiones legislativas han sido extendidas mediante resolu-ciones conjuntas en veintiséis ocasiones . . . Durante ese tiempo ... se han convocado alrededor de setenta y cuatro sesiones extraordinarias. El presupuesto que regía para el 1954 . . . ascen-día a la suma de ciento sesenta y nueve millones novecientos ochenta y un mil quinientos cuarenta dólares. Comparado con el presupuesto consolidado . . . para el año 1988-89, que suma . . . diez mil doscientos diecisiete punto ocho millones de dólares. El crecimiento del Gobierno ha sido patente. Hay muchas más agencias mucho más especializadas y muchos más asuntos que atender a los que había en el 1954 .... Como el tiempo ... es tan limitado, apenas tenemos tiempo para atender las iniciativas legis-*423lativas, muchas de ellas muy importantes y muy buenas para dar atención, casi de forma ritualista, a la legislación que somete el Ejecutivo y en esa consideración de la legislación que somete el Ejecutivo, se nos va el tiempo hábil que dispone la Asamblea Legislativa para su sesión ordinaria y hay que extenderla y extenderla y extenderla y convocar y convocar a sesiones ordina-rias. No podemos responsabilizar a nadie por esa limitación en la duración de la sesión ordinaria que no sea la propia Asamblea Legislativa porque la Constitución dejó en manos de la Asamblea Legislativa el determinar la duración de sus sesiones y en vez de ampliarla, de hacerla realmente continua o extenderla, nos achica-mos las manos al extremo de que con el aumento en el trabajo legislativo en el transcurso del tiempo nos hemos visto con las limitaciones que anteriormente hemos señalado. Diario de Sesiones de 21 de abrü de 1988, págs. 80-81.
La creación de una segunda sesión ordinaria para la Asamblea Legislativa es compatible con el concepto “cuerpo de carácter continuo”. A diferencia de las otras ramas del Gobierno, el Poder Legislativo trabaja en sesiones. Es durante estas sesiones que la Asamblea Legislativa cumple con su principal función constitucional: la de aprobar leyes. Sin embargo, en sociedades complejas y democráticas, donde el Estado ejerce múltiples funciones económicas y sociales, el proceso legislativo requiere más tiempo para conciliar los distintos grupos e intereses en conflicto y formular leyes que reflejen el consenso político sobre la dirección del país. De esta manera se garantiza la legitimidad y efectividad de las decisiones.
Por otro lado, esta no es su única función. La Legislatura tiene, además, la responsabilidad de “fiscalizar el gobierno, debatir asuntos de interés general e informar al país sobre la marcha de la cosa pública .... Las funciones de investigación, fiscalización, discusión y divulgación no están subordinadas a la de legislación”. Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 375 (1984).
En vista de las complejidades sociales, económicas y políticas del país, y considerando el tipo de gobierno que prevalece *424en Puerto Rico con sus múltiples funciones, agencias y entidades gubernamentales, la Asamblea Legislativa no puede desempeñar a cabalidad la totalidad de sus responsabilidades dentro de un esquema estrecho de sesiones de corta duración.
La frase “cuerpo de carácter continuo durante el término de su mandato” significa que cada Asamblea Legislativa queda constituida desde que los Senadores y Representantes son electos hasta las próximas elecciones generales, es decir, cada cuatro (4) años. 16 L.P.R.A. see. 3. La función de aprobación de las leyes se lleva a cabo durante las sesiones ordinarias y en algunas circunstancias particulares durante las sesiones extraordinarias. (4)
Sin embargo, las demás funciones se pueden llevar a cabo aun cuando la Asamblea Legislativa no se encuentre reunida. Por esta razón, en Hernández Agosto v. Ortiz Montes, 115 D.P.R. 564, 568 (1984), y en Dapena Thompson v. Colberg Ramírez, 115 D.P.R. 650, 653 (1984), reconocimos la facultad de las comisiones legislativas para seguir ejerciendo sus funciones después de haber expirado el término de las sesiones ordinarias.
A pesar de lo anterior y a diferencia del Poder Ejecutivo y, el Poder Judicial, la Asamblea Legislativa constituida en una sesión ordinaria, no ejercía labores durante todo el año. La Ley Núm. 138, supra, remedia esa situación al proveer para que la Legislatura constituida en sesiones pueda funcionar durante todo el año, concediendo más tiempo para el desempeño de la función legislativa. En esencia, la citada Ley Núm. 138 tiene el efecto de contribuir a equiparar las condiciones de trabajo del Poder Legislativo para fortalecer, de esta manera, el equilibrio dinámico dispuesto en nuestro ordenamiento constitucional.
*425La teoría que se adoptó cuando se aprobó la Constitución del Estado Libre Asociado era que la Asamblea Legislativa adqui-riera un orden en igualdad de jerarquía a las demás ramas del Gobierno. Así, si el proceso de ejecutar (Poder Ejecutivo) e interpretar las leyes (Poder Judicial) era de carácter completo y continuo, de igual forma la acción legislativa también tendría que serlo. Establecer lo contrario sería ubicar en un plano inferior el trabajo de la Asamblea Legislativa con respecto a las demás ramas y debilitar el esquema de separación de poderes en que se funda nuestra Constitución.
El tribunal de instancia reconoce que no es inherentemente inconstitucional el que la Asamblea Legislativa extienda por un mes y medio una sesión ordinaria; se puede, en términos prácticos, llegar al mismo resultado haciendo una sesión larga con un receso intermedio. (5) La diferencia realmente es semántica y no sustantiva. Independientemente del método utilizado, su propósito es el mismo: ampliar el número de días en que la Asamblea Legislativa se reúne. La Constitución no excluye ninguna de estas alternativas.
En ausencia de una prohibición constitucional para la celebración de una segunda sesión ordinaria, la Asamblea Legislativa tiene el poder de crear una segunda sesión ordinaria para atender los asuntos ante su consideración. Bajo estas circunstancias procede, entonces, que examinemos si esta legislación afecta de manera impermisible los atributos y funciones del Poder Ejecutivo o si es incompatible con la doctrina de separación de poderes.
*426VI
Al distribuir los poderes entre tres (3) ramas iguales e independientes, la Constitución evitó la concentración de poderes en una de ellas y garantizó la libertad individual y colectiva de los ciudadanos. Nuestra Constitución también contiene el complejo sistema de pesos y contrapesos que asegura una interacción entre los tres (3) componentes del sistema de gobierno y genera un equilibrio dinámico que evita que ninguna de las ramas amplíe su autoridad debñitando a la otra. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 427-428 (1982); Hernández Agosto v. López Nieves, 114 D.P.R. 601, 612-622 (1983); Mistretta v. United States, 488 U.S. 361 (1989); Morrison v. Olson, 487 U.S. 654 (1988).
Sin embargo, la teoría de separación de poderes nunca se concibió como una estructura de carácter estático en que cada poder funcionaría en “un vacío, completamente independiente y alejada de las otras”. Más bien, lo que la Constitución pretendía evitar fue descrito como sigue: “‘La acumulación de todos los poderes, legislativo, ejecutivo y judicial, en las mismas manos . . (Enfasis en el original.) Banco Popular, Liquidador v. Corte, 63 D.P.R. 66, 71-72 (1944).
Al adjudicar controversias que requieren un pronunciamiento sobre la aplicabilidad de esta doctrina, nos corresponde dilucidar la cuestión en términos de si en la operación real del sistema y en un contexto histórico determinado el poder delegado tiende a desembocar en una concentración de poder indebida en una de las ramas o en una disminución indeseable de la independencia que sea incompatible con el ordenamiento político de la Constitución. Véase Tribe, American Constitutional Law, op. cit, págs. 213-218. En controversias de este tipo debemos distinguir entre “facultades que integran la entraña misma del sistema y poderes trasladables, por razones de peso, a otras ramas” (In re Rodríguez Torres, 106 D.P.R. 698, 709 (1978)), y a la luz de las circunstancias históricas prevalecientes, delimitar los contornos *427de los poderes públicos para evitar la concentración indebida de poderes y promover el más eficiente funcionamiento del sistema.
Con esta perspectiva de una relación dinámica entre poderes gubernamentales, la creación de una segunda sesión ordinaria no constituye una indebida intromisión de la Asamblea Legislativa en las facultades de la Rama Ejecutiva. La Ley Núm. 138, supra, únicamente aumenta el número de días y de sesiones ordinarias en que la Asamblea Legislativa está reunida. Mediante el estatuto, la Asamblea Legislativa no asume ningún poder concedido por la Constitución a la Rama Ejecutiva. La segunda sesión ordinaria se concibe con un propósito estrictamente legislativo y contiene unos límites sobre el término de la sesión.
La facultad constitucional del Gobernador para convocar a la Asamblea Legislativa a sesión extraordinaria y para hacer nombramientos de receso no se afecta por la creación de una segunda sesión, ya que el Gobernador todavía conserva estas facultades durante el periodo entre la primera y la segunda sesión ordinaria y al final de esta última. En la medida en que la Asamblea Legislativa esté reunida por más tiempo, será más fácil para el Gobernador obtener el consenso requerido para la confirmación de los funcionarios que así lo requieran y habrá menos necesidad de hacer nombramientos de receso. Tampoco se afecta la autoridad del Gobernador para efectuar vetos de bolsillo.
Además, al amparo de la See. 4 del Art. IV de nuestra Constitución, supra, el Gobernador tiene la responsabilidad de presentar a la Asamblea Legislativa “al comienzo de cada sesión ordinaria” (énfasis suplido) un mensaje sobre la situación del Estado y exponer su programa legislativo para resolver los problemas más apremiantes y atender cualquier asunto fiscal que requiera una acción legislativa. Al utilizar el vocablo “cada” en esta sección, la Constitución tampoco limita el número de sesiones ordinarias a una anual y, simultáneamente, provee para que el Primer Ejecutivo se dirija a los cuerpos legislativos en cada una de ellas.
*428Consciente de que la legislación no violaba la separación de poderes y que contenía las salvaguardas necesarias que limitaban el término de la nueva sesión, el Primer Ejecutivo endosó la medida y comparece ante nos para defenderla. A través del extenso proceso deliberativo que caracterizó su promulgación, las dos (2) ramas de gobierno conciliaron sus diferencias y evitaron los conflictos que afectaban el delicado balance de poderes que caracteriza nuestro sistema político. Véase Diario de Sesiones de 25 de mayo de 1988, págs. 178-185.
Finalmente, en la medida en que la Asamblea Legislativa se reúna en una segunda sesión ordinaria, esta Rama tendrá más tiempo para considerar los asuntos sometidos ante su considera-ción y podrá estar en mejores condiciones para aumentar su productividad y efectividad en nuestra sociedad moderna.
VII

Conclusión

En ausencia de una prohibición en el texto de la Constitución, y considerando que la intención de la Convención Constituyente fue establecer el principio de la continuidad en el proceso legis-lativo y que se concedió a la Asamblea Legislativa el poder para determinar la duración de sus sesiones, resolvemos que es constitucional la segunda sesión ordinaria creada por dicha legis-lación.
Ya que una segunda sesión ordinaria no constituye una indebida intromisión del Poder Legislativo en las facultades delegadas a la Rama Ejecutiva y que existen poderosas razones de política pública, eficiencia y conveniencia que justifican la citada Ley Núm. 138, el Tribunal Superior debió haber declarado sin lugar la impugnación del estatuto.
Por los fundamentos expuestos, se revoca la sentencia dictada por el Tribunal Superior y se resuelve que la Asamblea Legisla-tiva tiene los poderes constitucionales para crear dos (2) sesiones ordinarias anuales para asi cumplir con sus responsabilidades públicas dentro de nuestro ordenamiento político.
*429El Juez Asociado Señor Negrón García disintió con opinión escrita. El Juez Asociado Señor Rebollo López no intervino.
—O—

(1) Estos poderes están enumerados específicamente en la See. 8 del Art. I de la Constitución federal, L.P.R.A., Tomo 1. El Congreso también tiene facultad para legislar en casos que sea necesario y conveniente para poner en vigor los poderes delegados.


(2) Su única limitación es aquella que surge de la Cláusula de Supremacía (Art. VI) de la Constitución federal. La Legislatura de Puerto Rico puede legislar en todas las áreas en las que el Congreso federal no haya ocupado el campo.


(3) Nótese que la Sec. 10 del Art. III de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 341, dispone que “[l]a duración de la sesiones ordinarias y los plazos para la radicación y consideración de proyectos serán prescritos por ley”.


(4) Como regla general, la Asamblea Legislativa sólo puede reunirse en sesión extraordinaria cuando la convoque el Gobernador. Pueden reunirse sin necesidad de convocatoria únicamente para celebrar juicios de residencia o para ratificar o rechazar una proclama de ley marcial. Véanse: Art. Ill, Sec. 21 y Art. IV, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1.


(5) En la conclusión núm. 6 de la sentencia recurrida, el tribunal de instancia dispuso:
“6. Si realmente la Asamblea Legislativa quiere aplicar el principio de continuidad a la celebración de las sesiones ordinarias anuales lo puede hacer enmendando la ley 9 del 9 de abril de 1954 para crear una sesión ordinaria relativamente larga, pero con un receso intermedio; es decir, fraccionar la sesión ordinaria en dos períodos. Dicho en otros términos, se pueden lograr los mismos objetivos de la actual segunda sesión fraccionando mediante legislación la duración de las sesiones ordinarias anuales.” Sentencia Declarato-ria de 19 de diciembre de 1989, pág. 82.